Citation Nr: 0901240	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 1982 
and from April 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 Rating Decision, 
confirmed by a December 2007 Supplemental Statement of the 
Case (SSOC), of the RO in Louisville, Kentucky, which denied 
service connection for bilateral knee disability and right 
ankle disability, and continued the noncompensable rating for 
bilateral hearing loss.

The Board notes that the veteran was scheduled for a hearing 
in April 2008, he properly moved to reschedule the hearing, 
the Board granted his motion to reschedule the hearing, and 
the veteran did not show up for the rescheduled Travel Board 
hearing in September 2008.  The veteran has offered no 
statement of good cause for missing this last hearing and 
thus, the Board will proceed as if the request for hearing 
has been withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted additional evidence after this appeal 
was certified to the Board.  The Board contacted the veteran 
by letter of November 7, 2008, requesting the veteran to 
elect either to waive initial consideration by the agency of 
original jurisdiction (AOJ) or a state that he wished the 
appeal be remanded to the AOJ for initial consideration of 
the evidence.  The veteran did not respond within the 
allotted 45-day time period and thus, the Board must remand 
this case under the provisions of 38 C.F.R. §§ 19.37(b), 
20.800, 20.1304(c) (2008).  This evidence concerned both the 
bilateral hearing loss and bilateral knee disability claims.  
Because the evidence regarding the bilateral knee 
disabilities is possibly intertwined with the disposition of 
the right ankle disability claim, the Board remands that 
claim as well.

Also, in order to ensure due process to the veteran regarding 
the increased rating claim, the RO upon remand is directed to 
conduct the necessary development to ensure compliance with a 
decision promulgated by the United States Court of Appeals 
for Veterans Claims after the RO's adjudication of the 
veteran's claim, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez- Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the RO now 
has the opportunity to correct any defects in the Veterans 
Claims Assistance Act of 2000 notice previously provided to 
the veteran.

The Board is also of the opinion that a new VA examination 
addressing the etiology of any current bilateral knee 
disorder or right ankle disability.  The veteran asserts 
that, among other things, he injured his knee and right ankle 
when he was blown across the flight deck from the draft of an 
aircraft while serving on the USS CONSTELLATION.  While a VA 
examination was conducted in October 2007.  At that time, the 
examiner was unable to provide the requested opinion without 
resulting to mere speculation.  The veteran subsequently 
submitted a July 2008 statement from his private physician's 
assistant who opined that the veteran's knee disability could 
be a result of his in-service injury.  However, it appears 
that this opinion was based on a recitation on history 
provided by the veteran.  The physician assistant noted that 
the veteran reported progressive worsening of symptoms 
following his in-service injury; however, the veteran's 
service separation examination is silent for any chronic knee 
or ankle disability.  In light of the speculative nature of 
these opinions, the Board is of the opinion that a new 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and case law interpreting 
that law, including the Vazquez-Flores 
decision.

2. In addition, the RO or AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of any 
current bilateral knee or right ankle 
disability that he may be found to have. 
The veteran's claims folder and a copy of 
this remand should be available for review 
in conjunction with the examination. Any 
testing deemed necessary, including X-
rays, should be completed.

All pertinent knee and/or right ankle 
pathology found on examination should be 
noted in the evaluation report. In 
addition, the examiner should provide an 
opinion as to whether any currently 
diagnosed knee and/or right ankle disorder 
is not likely (i.e., probability less than 
50 percent), at least as likely as not 
(i.e. probability of 50 percent), or more 
than likely (i.e., probability greater 
than 50 percent) related to the veteran's 
service, or events therein, to include his 
fall while caught in aircraft draft and 
in-service right ankle sprains.  

The examiner should reconcile any findings 
with the service medical records. The 
reasons and bases for all opinions 
expressed should be set forth in a clear 
and logical manner on the examination 
report.

3.  Then, the RO should readjudicate the 
claims on the merits, considering the 
newly submitted evidence in the first 
instance.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
